Case 6:17-cv-01878-RBD-DCI Document 51 Filed 08/28/19 Page 1 of 2 PageID 332




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


UNITED STATES OF AMERICA ex rel.
SHERRILL WELCH,

     Plaintiff-Relator,

v.                                         CASE NO.: 6:17-cv-1878-Orl-37DCI

ADVENTIST HEALTH SYSTEM/SUNBELT,
INC. d/b/a ADVENTHEALTH,

      Defendant.



      STIPULATION OF AND MOTION FOR ENTRY OF DISMISSAL
                     PURSUANT TO RULE 41

       IT IS HEREBY STIPULATED AND AGREED by and between the parties

that all claims in the above-captioned action are voluntarily dismissed as to named

defendant, with prejudice as to Relator Sherrill Welch and without prejudice as to

the United States.

       Relator has informed the Government Parties concerning this dismissal and

has received notification that the Government Parties will file a separate notice

indicating consent to dismissal without prejudice. All parties will bear their own

costs. The Clerk of Court may close this action.

       Respectfully submitted this 28th day of August, 2019.
Case 6:17-cv-01878-RBD-DCI Document 51 Filed 08/28/19 Page 2 of 2 PageID 333




s/Jill S. Schwartz                             s/L.T. Lafferty
Jill S. Schwartz, Attorney at Law              L.T. Lafferty
Florida Bar No. 523021                         HOLLAND & KNIGHT LLP
Christopher A. Pace, Esquire                   Florida Bar No. 975575
Florida Bar No. 676721                         100 North Tampa Street
JILL S. SCHWARTZ & ASSOCIATES                  Tampa, FL 33602
655 W. Morse Boulevard ,                       Telephone: (813) 227-8500
Suite 212                                      lt.lafferty@hklaw.com
Winter Park, Florida 32789-3745
Telephone: (407) 647-8911                      Attorney for Defendant
Facsimile: (407) 628-4994
jschwartz@schwartzlawfirm.net
cpace@schwartzlaw.net

Julie K. Bracker
Georgia Bar No. 073803
BRACKER & MARCUS LLC
3225 Shallowford Road, Suite 1120
Marietta, GA 30062
Telephone: (770) 988-5035
Facsimile: (678) 648-5544
Julie@FCAcounsel.com

Attorneys for Relator

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing has been filed

electronically on CM/ECF, which sent notification of the filing to all counsel of

record on this 28th day of August, 2019.

                                      s/Jill S. Schwartz
                                      Jill S. Schwartz
                                      Counsel for Relator




                                           2
